July 29, 2014




                                 JUDGMENT

                The Fourteenth Court of Appeals
  APRIL BROWN, DAVID RAFFERTY, STEVE GANN, KATHY HILTON,
          IRENE GARCIA AND STEVE STUCKEY, Appellants

NO. 14-14-00491-CV                          V.

  WILLIAM HENSLEE, TOM JENKINS, TROY JONES, DAVID MARKS,
 BARNARD PEARL, THOMAS WALSH, STAN WILLIAMS, JACK EREIRA
            AND ANDREW ROSENBERG’S, Appellees
              ________________________________

     Today the Court heard appellants’ motion to dismiss the appeal from the
judgment signed by the court below on May 22, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.